        1   WO
        2                                                                                          MW

        3
        4
        5
        6                         IN THE UNITED STATES DISTRICT COURT
        7                             FOR THE DISTRICT OF ARIZONA
        8
                                                            No. CV-20-00448-PHX-MTL (JZB)
        9    Harjeet Singh,
       10                          Petitioner,              ORDER
             v.
       11
       12    Chad Wolf, et al.,
       13                          Respondents.
       14
       15          Petitioner Harjeet Singh has filed, through counsel, a Petition for Writ of Habeas
       16   Corpus under 28 U.S.C. § 2241 (Doc. 1) and an Emergency Motion to Stay Removal
       17   (Doc. 2). The Court will enter a temporary stay of removal and call Respondents to answer
       18   the Petition.
       19   I.     Background
       20          Petitioner is a native and citizen of India. On September 21, 2019, he entered the
       21   United States without inspection near Lukeville, Arizona, and was encountered and taken
       22   into custody by the United States Department of Homeland Security (DHS) the following
       23   day. (Doc. 1-2 at 36-40.) Petitioner was determined to be inadmissible to the United States
       24   and placed in expedited removal proceedings pursuant to Immigration and Naturalization
       25   Act (INA) § 235(b)(1), 8 U.S.C. § 1225(b)(1). Petitioner expressed a fear of persecution
       26   or torture if returned to India and was referred for a credible fear determination. (Id.)
       27   Petitioner was then transferred and detained in the CoreCivic La Palma Correctional Center
       28   in Eloy, Arizona. (Id. at 3, 5.)


TERMPSREF
            1          On October 1, 2019, Petitioner received a credible fear interview. (Doc. 1-2 at
            2   5-35.) An asylum officer found Petitioner was credible but determined that he had not
            3   established a credible or reasonable fear of persecution or torture if removed to India.1 (Id.
            4   at 2, 5-10, 43-45.) The asylum officer reasoned in part that Petitioner had “not established
            5   a reasonable fear of persecution . . . because . . . [he had] not indicated that [he was] harmed
            6   in the past, or there is no reasonable possibility that the part harm or the harm [he fears] in
            7   the future constitutes persecution,” and had “not established a reasonable fear of torture . . .
            8   because . . . [he had] not established that there is a reasonable possibility that . . . [he] would
            9   suffer severe physical or mental pain or suffering.” (Id. at 2.) The determination was
        10      approved by a supervisory asylum officer (id. at 10), and on November 6, 2019, Petitioner
        11      was ordered removed from the United States (id. at 2, 43). Petitioner requested review of
        12      the credible fear determination by an Immigration Judge (IJ) (id. at 2), and on November
        13      27, 2019, the IJ affirmed the asylum officer’s credible fear determination.2
        14      II.    Petition
        15             In his Petition, Petitioner names Acting DHS Secretary Chad Wolf, United States
        16      Attorney General William Barr, Acting United States Immigration and Customs
        17      Enforcement (ICE) Director Matthew T. Albence, Acting USCIS Director Kenneth
        18      Cuccinelli, ICE Phoenix Field Office Director Henry Lucero, and York County Prison
        19      Warden Clair Doll as Respondents.3 Petitioner asserts that this Court has habeas corpus
        20
                       1
                         Petitioner was deemed ineligible for asylum pursuant 8 C.F.R. § 208.13(c)(4) on
        21      the basis that he did not apply for protection from persecution or torture in at least one
                country through which he transited en route to the United States, and therefore found to
        22      have “not established a significant possibility of establishing eligibility for asylum and []
                received a negative credible fear of persecution determination.” (Doc. 1-2 at 10, 41-42.)
        23      Consequently, Petitioner was screened only “for potential entitlement to withholding under
                INA [§] 241 or [Convention Against Torture] protection under a ‘reasonable possibility of
        24      persecution’ and ‘reasonable possibility of torture’ standard.” (Id.)
        25             2
                        See Executive Office for Immigration Review (EOIR) Telephonic Case Status
                Information System (Ph. 1-800-898-7180) (last accessed Mar. 3, 2020).
        26
                       3
                        Under the rationale articulated in Armentero, infra, and in the absence of authority
        27      addressing who is the proper respondent in immigration habeas corpus proceedings under
                § 2241, the Court will not dismiss Respondents or the Petition for failure to name a proper
        28      respondent at this stage of the proceedings. See Armentero v. INS, 340 F.3d 1058, 1071-


TERMPSREF
                                                               -2-
            1   jurisdiction to review his claims pursuant to the Ninth Circuit’s decision in Thuraissigiam
            2   v. U.S. Dep’t of Homeland Sec., 917 F.3d 1097 (9th Cir. 2019), cert. granted, No. 19-161
            3   (Oct. 18, 2019).
            4          Petitioner brings three grounds for relief. In Grounds One and Two, Petitioner
            5   claims that his credible fear proceedings denied him a fair and meaningful opportunity to
            6   apply for relief in violation of the governing statute, the implementing regulations, and the
            7   Due Process Clause of the Fifth Amendment. Petitioner alleges the asylum officer failed
            8   to employ the required non-adversarial procedures when conducting his credible fear
            9   interview, improperly allocated the burden of proof, and misapplied the relevant
        10      regulations and binding case law when evaluating his credible fear claim. In Ground Three,
        11      Petitioner requests attorney’s fees and costs under the Equal Access to Justice Act.
        12             In his demand for relief, Petitioner asks the Court to: (1) determine that his expedited
        13      removal order violated his statutory, regulatory, and constitutional rights and, as a result,
        14      he is being detained in violation of the law; (2) vacate the expedited removal order; and (3)
        15      order that he “be provided a new, meaningful opportunity to apply for asylum and other
        16      relief from removal.” (Doc. 1 at 21.)
        17             The Court asks that Respondents Wolf, Barr, Albence, Cuccinelli, Lucero, and Doll
        18      to answer the Petition.
        19      III.   Emergency Motion to Stay Removal
        20             Petitioner moves the Court to stay his removal from the United States while this
        21      action is pending. (Doc. 2 at 12.)4 Petitioner reports that “a plane ticket to India has already
        22      been purchased,” which indicates that his “removal is imminent.” (Id. at 1.)
        23             The Ninth Circuit Court of Appeals has mandated that “a petitioner seeking a stay
        24
        25      73 (9th Cir. 2003) (finding the DHS Secretary and the Attorney General were proper
                respondents), withdrawn, 382 F.3d 1153 (9th Cir. 2004) (order); see also Rumsfeld v.
        26      Padilla, 542 U.S. 426, 435 n.8 (2004) (declining to resolve whether the Attorney General
                is a proper respondent in an immigration habeas corpus petition).
        27             4
                         Petitioner also asks that he “not be relocated outside the state of Arizona.” (Id.)
        28      Because Petitioner’s Motion does not contain any discussion in support of this request, and
                he is not presently located within Arizona (see Doc. 1 ¶¶ 14, 20, 26), the Motion is denied
                to the extent it seeks to enjoin his transfer.

TERMPSREF
                                                             -3-
            1   of removal must show that irreparable harm is probable and either: (a) a strong likelihood
            2   of success on the merits and that the public interest does not weigh heavily against a stay;
            3   or (b) a substantial case on the merits and that the balance of hardships tips sharply in the
            4   petitioner’s favor.” Leiva-Perez v. Holder, 640 F.3d 962, 970 (9th Cir. 2011) (discussing
            5   application of Nken v. Holder, 556 U.S. 418, 444 (2009)).
            6          The Court finds that the potential interests of justice associated with the irrevocable
            7   nature of removal warrants issuing a temporary stay of removal. In Thuraissigiam, the
            8   Ninth Circuit Court of Appeals held 8 U.S.C. § 1252(e)(2)’s statutory restriction on habeas
            9   corpus review violated the Suspension Clause as applied to Thuraissigiam. On that basis,
        10      the district court’s initial decision was reversed, and the Ninth Circuit remanded the matter
        11      with instructions to exercise jurisdiction and “consider Thuraissigiam’s legal challenges to
        12      the procedures leading to his expedited removal order.” 917 F.3d at 1119.
        13             Similarly, here, Petitioner has raised legal challenges to the process leading to his
        14      expedited removal order and alleged circumstances which, if true, would present a
        15      substantial case on the merits. This is, of course, without prejudice to Respondents
        16      demonstrating the contrary. Because removal would deprive him of the relief he seeks –
        17      asylum in the United States – he has also shown that it is probable that he would suffer
        18      irreparable harm absent a stay.
        19             Lastly, the balance of hardships tips in Petitioner’s favor. A stay will maintain the
        20      status quo until Respondents have had an opportunity to answer the Petition and will
        21      facilitate a considered review of the parties’ arguments by the Court and a reasoned
        22      decision on the issues presented. Accordingly,
        23      IT IS ORDERED:
        24             (1)    Petitioner’s Emergency Motion to Stay Removal (Doc. 2) is granted and a
        25      temporary stay of removal is entered. Respondents are enjoined from removing Petitioner
        26      Harjeet Singh (A# 203-711-154) from the United States pending further order of this Court.
        27             (2)    The Clerk of Court shall serve: (1) a copy of the Summons, (2) the
        28      Petition (Doc. 1), (3) the Emergency Motion to Stay Removal (Doc. 2), and (4) this Order


TERMPSREF
                                                            -4-
            1   upon the United States Attorney for the District of Arizona by certified mail addressed to
            2   the civil process clerk at the office of the United States Attorney pursuant to Rule 4(i)(1)(A)
            3   of the Federal Rules of Civil Procedure. The Clerk of Court shall also send by certified
            4   mail a copy of the Summons, the Petition, the Emergency Motion to Stay Removal, and
            5   this Order to the United States Attorney General pursuant to Rule 4(i)(1)(B) and to
            6   Respondents Wolf, Barr, Albence, Cuccinelli, Lucero, and Doll pursuant to Rule 4(i)(2) of
            7   the Federal Rules of Civil Procedure.
            8          (3)    Respondents shall have 30 days from the date of service to answer the
            9   Petition (Doc. 1). Respondents shall not file a dispositive motion in place of an answer
        10      absent leave of Court.
        11             (4)    Petitioner shall have 15 days from the filing of Respondents’ Answer to the
        12      Petition to file a Reply. Failure to file a Reply may be deemed as consent to the denial of
        13      the Petition on the grounds presented in Respondents’ Answer.
        14             (5)    Petitioner must file a “Notice of Change in Status” with the Clerk of Court
        15      within 5 days of any material change in Petitioner’s immigration or custody status.
        16      Petitioner may not include a motion for other relief with the Notice.
        17             (6)    This matter is referred to Magistrate Judge John Z. Boyle pursuant to Rules
        18      72.1 and 72.2 of the Local Rules of Civil Procedure for further proceedings and a report
        19      and recommendation.
        20             (7)    The Clerk of Court shall email a copy of this Order to the Immigration TRO
        21      Distribution List.
        22             Dated this 3rd day of March, 2020.
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                             -5-
